DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recited: “the plurality of laminated plates include a first plate which includes a bridge connected to the magnetic pole and the magnetic pole”, such recitation should be changed to -- the plurality of laminated plates include a first plate which includes a bridge connected to adjacent magnetic poles .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the magnet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-10 are rejected for their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filip et al. (US 9035520 B2).
RE claim 1, Filip teaches a rotor core 12 (Fig.1) configured by a plurality of laminated plates 10 (Figs.1, 2 and col.2: 50-60) and forming a storage space 26 for the magnet 22, comprising a magnetic pole 24 which includes a base (B) (see annotated Fig.2 below) formed on an outer peripheral side of the storage space 26, wherein a plurality of the magnetic poles 24 are provided in a circumferential direction (Fig.1), the magnetic pole 24 includes a first protrusion 40 which protrudes from the base (B) along an outer periphery of the rotor core in one circumferential direction, and a second protrusion (B) which is provided on an opposite side of the first protrusion (B) with the base interposed therebetween and protrudes from the base (B) along the outer periphery of the rotor core 12 in another direction of the circumferential direction (Fig.2), and at least one of the first protrusion 40 and the second protrusion 40 is on an outer 
[AltContent: textbox (Base (B))]
[AltContent: arrow]
[AltContent: textbox (Line segment (LS))][AltContent: connector]
    PNG
    media_image1.png
    510
    818
    media_image1.png
    Greyscale

RE claim 5/1, Filip teaches a rotation shaft (not shown) fixed to the rotor core 12 (see Fig.1 and col.2: 30-35); and a permanent magnet 22 disposed in the storage space 26 (Fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Filip in view of Asano et al. (JP 2014079068 A).
RE claim 2/1, Filip has been discussed above. Filip does not teach the plurality of laminated plates include a first plate which includes a bridge connected to the magnetic pole and the magnetic pole, and a second plate which includes the magnetic pole and not having the bridge, and the magnetic pole of the first plate and the magnetic pole of the second plate are fastened to each other in an axial direction.
Asano teaches the plurality of laminated plates include a first plate (S, S’) (Figs.7 or 9) which includes a bridge (B) connected to the magnetic pole (P) and the magnetic pole (P), and a second plate (S3, S3’) which includes the magnetic pole (P) and not having the bridge (Figs.8 or 10), and the magnetic pole of the first plate and the magnetic pole of the second plate are fastened to each other in an axial direction 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filip by having the plurality of laminated plates include a first plate which includes a bridge connected to the magnetic pole and the magnetic pole, and a second plate which includes the magnetic pole and not having the bridge, and the magnetic pole of the first plate and the magnetic pole of the second plate are fastened to each other in an axial direction, as taught by Asano, for the same reasons as discussed above.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Filip et al. (US 9035520 B2) in view of Hirotani et al. (US 2019/0097474 A1).
RE claim 7/5, Filip has been discussed above. Filip further teaches a rotary electric machine, comprising: the rotor according to claim 5, and a stator (not shown, see col.2: 50-60) which includes a plurality of windings (col.2: 50-60).
Filip does not teach the windings arranged to face the rotor via a predetermined air gap.
Hirotani teaches stator windings 423 are arranged to face the rotor 415 via a predetermined air gap 416 (Fig.3 and ¶ 45). The air gap allows the magnetic field to be transmitted between the rotor and stator (col.7: 20-25) such that the rotor can be rotated thereof.


RE claim 8/7, Filip in view of Hirotani has been discussed above. Filip does not teach the rotary electric machine is a motor for electric power steering of an automobile.
Filip suggests that the current motor allows production of higher speed, higher performance electric motors and generators in a relatively simple manner, and allows rotors having reduced mass as well (col.4: 30-35).
Hirotani evidenced that permanent magnet motor is capable to be utilized in an electric power steering of an automobile (¶ 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the motor as disclosed by Filip in any particular application such as a motor for electric power steering of an automobile as evidenced by Hirotani, for the same reasons as discussed above.

RE claim 9/7, Filip in view of Hirotani has been discussed above. Filip does not teach the rotary electric machine has a configuration of 10 poles 60 slots distributed winding or 14 poles 18 slots concentrated winding
Hirotani teaches the rotary electric machine has a configuration of 10 poles 60 slots distributed winding or 14 poles 18 slots concentrated winding (¶ 45). Hirotani further suggests that the number of poles and slot can be adjusted (¶ 71) to obtain the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Filip by having the rotary electric machine has a configuration of 10 poles 60 slots distributed winding or 14 poles 18 slots concentrated winding, as taught by Hirotani, for the same reasons as discussed above.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

RE claim 10/7, Filip in view of Hirotani has been discussed above. Filip does not teach the rotary electric machine is used to perform electric power steering or electric braking.
Filip suggests that the current motor allows production of higher speed, higher performance electric motors and generators in a relatively simple manner, and allows rotors having reduced mass as well (col.4: 30-35).
Hirotani evidenced that permanent magnet motor is capable to be utilized in an electric power steering of an automobile (¶ 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the motor as disclosed by Filip in any particular application such as to perform electric power steering or electric braking as evidenced by Hirotani, for the same reasons as discussed above.

Allowable Subject Matter
Claim 3, 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
RE claim 3/2, the prior-art does not teach, inter alia, a first space is formed between the bases of a pair of the magnetic poles adjacent in the circumferential direction, a q-axis outer peripheral portion which is in contact with the first space is formed in the middle of the pair of magnetic poles adjacent in the circumferential direction, the bridge of the first plate is provided between the storage space and the first space by connecting the magnetic pole and the q-axis outer peripheral portion, and an opening penetrating between the storage space and the first space is formed between the magnetic pole of the second plate and the q-axis outer peripheral portion.
Claim 6 is allowable for its dependency on claim 3.
RE claim 4/2, the prior-art does not teach, inter alia, a first space is formed between the bases of a pair of the magnetic poles adjacent in the circumferential direction, a q-axis outer peripheral portion which is in contact with the first space is formed in the middle of the pair of the magnetic poles adjacent in the circumferential direction, the bridge of the first plate is connected to the magnetic pole by dividing the storage space, and an opening penetrating between the storage space and the first space is formed between the magnetic poles of the first and second plates and the q-axis outer peripheral portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834